Citation Nr: 1712384	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tension type headaches (claimed as headaches), to include as due to undiagnosed illness.

2.  Entitlement to service connection for lactose intolerance, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel








INTRODUCTION

The Veteran served on active duty from July 1988 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In the January 2015 remand, the issue of entitlement to an earlier effective date for a grant of total disability due to individual unemployability was remanded for adjudication in a statement of a case (SOC) in response to a January 2010 notice of disagreement.  The SOC was issued in March 2015, and the Veteran did not perfect the appeal.  Therefore, that issue is no longer before the Board.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that another remand is necessary because the record does not contain an adequate VA examination and opinion for either claim.
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A March 2008 VA environmental examination reveals complaints of headaches since 2000 and 2001 and lactose intolerance since approximately 1993.  The headaches were diagnosed as tension-type headaches at a January 2001 VA examination.  The claims were, therefore, denied as they were both associated with a diagnosed disability.  However, while the Veteran may have raised the theory of entitlement of presumption to Gulf War service, that a disability is not an "undiagnosed illness" does not end the inquiry.  Consequently, as no opinions were obtained with regard to the etiology of either of the claimed disabilities, the Board finds that the appeal must again be remanded so that additional VA examinations may be scheduled.  

Further, the record reveals that the Veteran was denied disability benefits from the Social Security Administration (SSA).  Whether the benefits are approved or denied by SSA, the records related to the application could be relevant to the Veteran's claim before VA. When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the claim must be remanded so that the records associated with the Veteran's SSA benefit application and denial may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include records associated with the Veteran's claim for benefits from the SSA.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal symptoms and headaches in relation to undiagnosed illness and medically unexplained chronic multisymptom illness

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness or medically unexplained multisymptom illness that is manifested by gastrointestinal and headache symptoms.  

If the answer to the above is negative, the examiner must state whether gastrointestinal and headache symptoms are signs or symptoms of a diagnosed disability.  The examiner should then provide a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to in-service activities, events, or injuries described by the Veteran. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




